                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MATTHEW LEAVITT,

                    Plaintiff,                                  8:17CV334

      vs.
                                                                 ORDER
GMA INVESTMENTS, LLC,

                    Defendant.


      Plaintiff moved to correct the defendant’s name to GMA Investments, LLC, doing
business as Summit Receivables. (Filing No. 36). Defendant opposed this motion.
(Filing No. 44). Before the court ruled on the motion to amend the defendant’s name,
the case was stayed while the parties mediated. They have now filed a joint notice
stating the case has been settled, with the caption identifying the defendant as “Summit
Receivables, a Nevada Corporation.” (Filing No. 53). Based on the parties’ joint
statement identifying the parties as “Plaintiff MATTHEW LEAVITT (“Plaintiff”) and
Defendant SUMMIT RECEIVABLES (“Defendant”),” (id.)


      IT IS ORDERED:

      1)     Summit Receivables, a Nevada Corporation is substituted as and replaces
             GMA Investments, LLC as the named defendant in this action.

      2)     The named defendant is now Summit Receivables, a Nevada Corporation;

      3)     The caption on all docket filings hereafter shall reflect this substitution of
             parties; and

      4)     The clerk shall correct the court’s docket accordingly.

      October 29, 2018.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
